DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Claim 1:The prior art of record does not teach the network interface for transferring information to and from the mobile device, the information including a plurality of logs securely collected by the at least one monitor application executing on the processor, the logs including at least one selected from : a log of the system calls invoked by each of the portion of the applications, a log of the indicated power consumed by the mobile device during executing each of the portion of the applications, and or a log of network activity through the network interface for each of the portion of the applications; a communication network for transferring the information to and from the network interface of each of the mobile devices; and a server receiving logs within the information from each of the mobile devices via the communication network, pluralities of the logs including the plurality of logs from each of the mobile devices, the server adapted to generate a correlation among the pluralities of the logs of the mobile devices, and adapted to identify at least one of the mobile devices that is an outlier in the correlation as the compromised mobile device.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 

Claims 2-13, 15-17,19-20 are each dependent from one of claims 1, 14, or 18, and are therefore allowed under the same rationale.  


USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435